Citation Nr: 1440271	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-11 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1952 to February 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing has been associated with the claims file.

This matter was previously before the Board in November 2012 when it was remanded for additional development.  Unfortunately, for the reasons discussed below, another remand is warranted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that additional development is needed prior to adjudicating the Veteran's claim.  

Based on the current record, the Veteran's monthly income is unclear.  The recent corpus of estate determination indicated that the Veteran received $1,427.90 per month in Social Security Administration (SSA) benefits and his wife received $1,164.90 per month in SSA benefits.  These amounts are not consistent with the monthly income reported on the Veteran's May 2013 Improved Pension Eligibility Verification Report or the SSA inquiry report received in 2010.  Accordingly, on remand, the AOJ should request that SSA provide statements noting the amount of any financial benefits paid to the Veteran and his wife. 

Additionally, the most recent supplemental statement of the case (SSOC) stated that the Veteran's medical expenses were $1,072.69 per month and $12,872.28 per year.  The claims file contains medical bills paid by the Veteran totaling $1,072.69, including a September 2011 payment of $677.15, an August 2012 payment of $265.00, and December 2012 payments of $111.00 and $19.54.  Based on the payment receipts submitted by the Veteran it is unclear how the AOJ determined the amount of the Veteran's annual medical bills.  Accordingly, on remand the AOJ should recalculate the Veteran's annual medical bills detailing the methodology used to do so.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The AOJ should obtain from the SSA records documenting any financial benefits paid to the Veteran by SSA.

2.  Provide the Veteran with the opportunity to complete an additional VA Form 21-0518-1, Improved Pension Eligibility Verification Report.  The Veteran should identify all income, as well as expenses or exclusions from his countable income for VA purposes, including medical expenses, for each annualized 12-month period from December 2012 to the present.  If any medical expense is a reoccurring expense, that fact should be noted.  Additionally, ask the Veteran to furnish documentary evidence of the existence of each such expense or exclusion and the payment of each and every expense, through copies of bills, invoices, cancelled checks, credit card receipts, etc.

3.  Upon receipt of such data, recalculate in writing the Veteran's countable income for each year from December 2012 to the present, and ascertain whether any verified expense or exclusion during each 12-month annualized period from December 2012 to the present reduces the Veteran's countable income for VA purposes for any such 12-month period.  In calculating the Veteran's countable income, the AOJ should detail the methodology used to do so and note if each verified expense is a one-time expense or recurring expense.  See 38 C.F.R. §§ 3.660, 3.661 (2013).

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an updated SSOC, and given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

